EXHIBIT D
5/20/2019               Press Release: Voters File Federal Court Challenge to Voter Intimidation Efforts in Virginia - Southern Coalition for Social Justice

  FOR IMMEDIATE RELEASE
  April 12, 2018
  Contact:
  Dustin Chicurel-Bayard, dustin@scsj.org, 919.323.4051
  Mackenzie Long, mlong@wearerally.com, 916.524.3197


              Voters File Federal Court Challenge to Voter Intimidation Efforts in Virginia

                Voter intimidation violates Ku Klux Klan Act, created in 1871 to protect voters
                           from being harassed when attempting to register or vote


  ALEXANDRIA, VA – Voters subjected to intimidation efforts and false accusations of illegal voting in
  Virginia filed a federal lawsuit today, citing violations of the Ku Klux Klan Act and the Voting Rights Act,
  as well as state defamation laws. The suit was filed in Virginia’s Eastern District federal court. Plaintiffs
  include the Richmond Council for the League of United Latin American Citizens, as well as four
  individual voters who were recklessly accused of committing election-related crimes in reports
  published by the Public Interest Legal Foundation (PILF). The defendants in the case are PILF and J.
  Christian Adams, the organization’s President and General Counsel.
  The Southern Coalition for Social Justice and Protect Democracy represent plaintiffs in the case, along
  with the law firm of Emery Celli Brinkerhoff and Abady LLP and pro bono attorneys.
  “The law guarantees that all eligible Americans may participate in elections free from intimidation or
  libel,” said Allison Riggs, Senior Voting Rights Attorney at the Southern Coalition for Social
  Justice. “It’s troubling that there’s a growing pattern of voter intimidation across the country that
  targets everyday, private Americans with tactics that bully them and discourage them from registering
  to vote and casting a ballot for the candidate of their choice. Such bullying damages the foundation
  of our democracy and represents the kind of voter intimidation that civil rights laws are designed to
  eradicate.”
  Plaintiffs’ claims relate to two reports released by PILF: Alien Invasion in Virginia and Alien Invasion II.
  The first report was published in September 2016 and accuses voters of committing multiple felonies,
  from illegally registering to vote, to casting an ineligible ballot. The follow-up report, accusing even
  more voters, was released in May 2017.
  “Defendants were wildly reckless in the statements they made about our clients. They should have
  known that the people they were accusing of felonies were, in fact, eligible voters,” said Andrew G.
  Celli, Jr. and Alanna Kaufman of the law firm of Emery Celli Brinckerhoff & Abady LLP. “Our
  clients have committed no crime. Their names have been smeared and their personal contact
  information spread widely. This is a modern, covert, and insidious effort to intimidate voters. It must
  be remedied.”

  The lawsuit asserts that defendants’ conduct “violates both the Voting Rights Act, see 52 U.S.C. §
  10307, and the Ku Klux Klan Act, see 42 U.S.C. § 1985(3), because it intimidates constitutionally eligible
  voters, like Plaintiffs, into not exercising their right to vote.” (p. 5, LULAC of Richmond v. Public Interest
  Legal Foundation)
  “Regardless of whether you are a Republican or a Democrat, the importance of protecting Americans’
  right to vote free of intimidation should be something that all Americans can agree on,” said Cameron




https://www.southerncoalition.org/prlulacrichmondvpilf/                                                                                                        1/2
5/20/2019               Press Release: Voters File Federal Court Challenge to Voter Intimidation Efforts in Virginia - Southern Coalition for Social Justice

  Kistler of Protect Democracy. “Our democracy depends on it.”
  The complaint in LULAC of Richmond v. Public Interest Legal Foundation can be found at
   https://www.southerncoalition.org/wp-content/uploads/2017/01/LULAC-of-Richmond-v.-PILF.pdf


                                                          ###



  The Southern Coalition for Social Justice is a non-partisan legal organization that partners with
  communities of color and economically disadvantaged communities in the south to defend and
  advance their political, social and economic rights.

  Protect Democracy is a non-partisan organization dedicated to preventing our democracy from
  declining into a more authoritarian form of government.

  Emery Celli Brinckerhoff & Abady LLP is a litigation boutique that focuses on civil rights, commercial,
  criminal, and ethics matters.




https://www.southerncoalition.org/prlulacrichmondvpilf/                                                                                                        2/2
5/20/2019                               Federal Voter Intimidation Case in Virginia Moves Forward - Southern Coalition for Social Justice



     AUGUST 13, 2018 BY KRISTEN POWERS                                                                     FOCUS AREA: VOTING RIGHTS



  Judge denies motion to dismiss in LULAC of Richmond v. Public Interest Legal Foundation
  ALEXANDRIA, V.A. – U.S. District Judge Liam O’Grady of the Eastern District of Virginia denied a
  motion to dismiss a voter intimidation and defamation lawsuit against J. Christian Adams and the
  Public Interest Legal Foundation (PILF). The case will be moving forward. PILF is an organization
  headed by Adams and the suit was brought by four individuals and the Richmond Chapter of the
  League of United Latin American Citizens (LULAC). The lawsuit was filed in April 2018, and alleges that
  Adams and PILF knowingly misrepresented the contents of public records and falsely accused innocent
  Virginians of felony voter fraud.

  The Southern Coalition for Social Justice and Protect Democracy represent plaintiffs in the case, along
  with the law firm of Emery Celli Brinkerhoff and Abady LLP and pro bono attorneys.

  “We appreciate that the court has acknowledged that this case should be allowed to proceed,”
  said Allison Riggs, Senior Voting Rights Attorney for the Southern Coalition for Social Justice.
  “We are confident that this litigation will ultimately result in a ruling that the sort of intimidation and
  defamation laid out in this case harms voters and has no place in our democracy.”

  Plaintiffs’ claims of intimidation and defamation stem from two reports released by PILF: Alien Invasion
  in Virginia and Alien Invasion II. The first report was published in September 2016 and accuses voters
  of committing multiple felonies, from illegally registering to vote, to casting an ineligible ballot. The
  follow-up report, accusing even more voters, was released in May 2017.

  “Both the Voting Rights Act and the Ku Klux Klan Act guarantee every eligible voter the right to vote
  free from intimidation,” said Cameron Kistler of Protect Democracy. “We are looking forward to this
  case moving forward so that our clients can have their day in court.”

  Today’s order can be read at: https://www.southerncoalition.org/wp-content/uploads/2017/01/LULAC-
  MTD-Order.pdf

  The initial complaint can be read at http://bit.ly/LULACRichmondComplaint

  More information about this case can be found at https://www.southerncoalition.org/lulacvpilf/




https://www.southerncoalition.org/federal-voter-intimidation-case-virginia-moves-forward/                                                   1/1
